DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by VERKRUIJSSE et al. (USPN 2018/0333053).
Regarding claims 21 and 34, VERKRUIJSSE et al. discloses an optical measurement device comprising: a detector (optical sensor 20 figure 1A) positioned along a light path between a light source (emitter 10 figure 1A) and a measurement site (element 100 figure 1A), the detector comprising a detecting region configured to detect a first portion of light emitted by the light source and a translucent region through which a second portion of the light emitted by the light source passes prior to reaching the measurement site. See [0049]-[0050], [0058]-[0059].
Regarding claim 22, VERKRUIJSSE et al. discloses the detecting region is different from the translucent region ([0058]).
Regarding claim 23, VERKRUIJSSE et al. discloses the detecting region is the translucent region ([0058]).
Regarding claim 24, VERKRUIJSSE et al. discloses the detector is a first detector, wherein the optical measurement device further comprises a second detector configured to detect the second portion of the light after it interacts with the measurement site ([0049]-[0050], [0058]-[0059]).
Regarding claims 25 and 35, VERKRUIJSSE et al. discloses the first detector is different from the second detector ([0049]-[0050], [0058]-[0059]).
Regarding claims 26 and 36, VERKRUIJSSE et al. discloses the detector is configured to generate a signal indicative of an intensity of the first portion of the light, wherein the optical measurement device further comprises a processor in communication with the detector, the processor configured to: receive the signal from the detector ([0049]-[0050], [0058]-[0059]); and determine a physiological parameter based at least in part on the signal ([0049]-[0050], [0058]-[0059]).
Regarding claims 27 and 37, VERKRUIJSSE et al. discloses the processor is further configured to determine an intensity of the first portion of the light based at least in part on the signal ([0049]-[0050], [0058]-[0059]).
Regarding claims 28 and 38, VERKRUIJSSE et al. discloses n the physiological parameter corresponds to a blood glucose concentration ([0049]-[0050], [0058]-[0059]).
Regarding claims 29 and 39, VERKRUIJSSE et al. discloses the detector is proximal to the light source with respect to the measurement site, wherein the measurement site comprises non-biological material ([0049]-[0050], [0058]-[0059]).
Regarding claims 30 and 40, VERKRUIJSSE et al. discloses the detector is proximal to the light source with respect to the measurement site, wherein the measurement site comprises biological material ([0049]-[0050], [0058]-[0059]).
Regarding claim 31, VERKRUIJSSE et al. discloses a housing configured to house the light source and the detector ([0049]-[0050], [0058]-[0059]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,750,984. Although the claims at issue are not identical, they are not patentably distinct from each other because Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the Patent. As, such, any invention meeting the limitations of the claims of the Patent would necessarily meet those of the instant application as well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/Primary Examiner, Art Unit 3791